Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4 and 6-15 are pending.  Claims 1-2, 4, 6-7 and 15 are presented for this examination.  Claims 8-14 are withdrawn.  Claims 1-2, 6 are amended.  Claims 3 and 5 are cancelled.  Claim 15 is newly added.
Status of Previous Rejections
Objection of claim 1 is withdrawn in view of amendment of claim 1.
Objection of specification is withdrawn in view of amendment of specification.
Rejection of claim 6 is withdrawn in view of amendment of claim 6.
All art rejections are maintained from previous office action of 02/18/2022.
New grounds of rejection are made to newly added claim 15 which depends on claim 1.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita (JPH05125495A from IDS).
As for claims 1-2, Tomita discloses a non-oriented steel sheet having overlapping compositions as illustrated in Table 1 below.   	
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 1
Element
Applicant
(weight %)
Tomita et al.
(weight %)
Overlap
(weight %)
Si
2-3.5
0.1-3.5
2-3.5
Al
0.3-2.5
<=1.5
0.3-1.5
Mn
0.3-3.5
0.1-0.9
0.3-0.9
Sn
0.003-0.2
0.024-0.123
0.024-0.123
               Sb
0.003-0.15
0.012-0.166
0.012-0.15
P
0.004-0.18
<=0.2
0.004-0.18
               Ge
0.0005-0.03
0.003-0.01
0.003-0.01
C (Claim 2)
<=0.004
<=0.005
<=0.004


Regarding instant claimed Equations (1), (2) and (3),  first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   Second, due to overlapping ranges of Sn, Sb, P, Al, Mn and Ge, instant claimed Equations would be expected absent evidence to the contrary.   In the instant case, using Tomita’s Inventive Examples I2, J4 (Table 7) elemental compositions, all three claimed Equations (1), (3) and (5) are met as indicated in Table A of applicant’s remarks.
As for claim 6 and 7, they are properties and structure limitations due to similar steel sheet compositions and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

In the instant case, since Tomita discloses a steel sheet having similar compositions as claimed as illustrated in Table 1 above and similar process of making by heating, hot rolling, annealing the hot rolled sheet, cold rolling and annealing the cold rolled sheet as required by instant application, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Tomita.    See MPEP 2112.01 I.

Claims 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita in view of Nakajima (US 2018/0230564A1).
As for claim 4,  Tomita does not expressly disclose presence of Ga.  However, in view of the lower limit of claimed Ga range, Ga is considered an impurity element.
Nakajima further discloses influence of Ga content as an inevitable impurity upon the magnetic flux density to develop a non-oriented electrical steel sheet having excellent magnetic properties. (paragraph [0024])   Ga amount is to be controlled <=0.0005% to significantly increase the magnetic flux density. (paragraph [0032])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to control Ga content as an inevitable impurity <=0.0005% as suggested by Nakajima, in the non-oriented electrical steel sheet of Tomita for the purpose of increasing the magnetic flux density.
As for claim 15, Tomita does not disclose amended Mn range.
However, Nakajima expressly discloses Mn 0.05-3% which overlaps Tomita’s 0.1-0.9% and more preferably 0.2-1.3% (paragraph [0046]). Nakajima expressly discloses Mn is an element effective for preventing red brittleness in the hot rolling.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust result effective variable of Mn amount according to Nakajima, in the grain oriented steel sheet of Tomita for preventing red brittleness in the hot rolling.
If a particular parameter is recognized as a result-effective variable as suggested by Nakajima, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation. See MPEP 2144.05 II.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujita (JP 2009299102A).
As for newly added claim 15, Fujita discloses a non-oriented electrical steel sheet comprising overlapping elemental compositions as illustrated in Table 2 below.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 2
Element
Applicant
(weight %)
Fujita et al.
(weight %)
Overlap
(weight %)
Si
2-3.5
1-4
2-3.5
Al
0.3-2.5
<=2.5
0.3-2.5
Mn
1-3.5
0.05-3
1-3
Sn
0.003-0.2
<=0.5
0.003-0.2
               Sb
0.003-0.15
<=0.5
0.003-0.15
P
0.004-0.18
<=0.25
0.004-0.18
               Ge
0.0005-0.03
<=0.5
0.0005-0.03


Regarding instant claimed Equations (1), (2) and (3),  first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   Second, due to overlapping ranges of Sn, Sb, P, Al, Mn and Ge, instant claimed Equations would be expected absent evidence to the contrary.   

Response to Argument
	Applicant’s argument filed on 05/16/2022 is considered but are not persuasive.
In response to applicant’s argument that Tomita does not disclose a constituent that satisfy all the limitation of the claims according to Tables A and B in the remarks Pages 10-11, argument is not persuasive for the following reasons:
	First, had Tomita disclosed a constituent that satisfy all the limitation of the claim 1, it would have been an anticipatory rejection rather than obviousness rejection. 
Second, According to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  In the instant case, Tomita’s disclosed broad ranges of elemental content all overlap presently claimed content range with wide overlapping range width. (See Table 1 above)  Thus, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient to case of obviousness. 
Third, according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. In the instant case, nothing in Tomita expressly criticize, discredit or discourage the overlapping range.  
Lastly, Tomita’s Inventive Example J4 (Table 7) has every elemental content and Equations (1) through (3) satisfy instant claim 1 except Mn.  However, given broad range Mn 0.1-0.9% overlapping claimed 0.3-3.5%, instant claimed Equations (1) through (3) would still be met at overlapping range 0.3-0.9%.
In response to argument that the claimed Equations (1)-(3) may impart desirable properties, it should be noted “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733